Mr. Justice Hernández
delivered the opinion of the court.
This is an appeal taken by Manuel María Paz from a judgment rendered by the District Court of Mayagiiez wherein he was convicted on July 30 last of the crime of assault and battery, and sentenced to pay a $50 fine or to imprisonment in jail for 90 days, and to pay the costs.
There is no bill of exceptions or statement of the case in the record, nor has the appellant made any written or oral allegation in support of this appeal.
However, as section 322 of the 'Code of Criminal Procedure provides that the -imprisonment to be imposed by a district court, in a case of failure to pay a fine, must not exceed one day for each dollar of the fine so remaining unpaid, *179and, as in the present case, the fine imposed is $50, we are of the opinion that the subsidiary or alternative imprisonment must not exceed 50 days.
This doctrine has been established by this court in the habeas corpus case of G-nadalnpe Andino, in the case of Gabriel Diaz, which was a prosecution for carrying prohibited weapons, and in the case of José Máiz for larceny, decided respectively May 22, 1905, May 6 last, and June 21 of this year.
For the reasons set forth the judgment appealed from must be affirmed with the modification hereinbefore mentioned.

Affirmed.

Chief Justice Quiñones, and Justices Figureras, MacLeary and Wolf concurred.